UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1252


In re: CURTIS WATSON, a/k/a Low,

                    Petitioner.



                 On Petition for Writ of Mandamus. (2:18-cr-00279-1)


Submitted: June 29, 2021                                          Decided: July 1, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Curtis Watson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Curtis Watson petitions for a writ of mandamus seeking an order compelling the

district court to conduct a hearing and release him pursuant to 18 U.S.C. § 3164(b). We

conclude that Watson is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted). Mandamus may not be used as a substitute for appeal. In re

Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       In the district court, Watson filed a pro se 18 U.S.C. § 3164(b) motion for release

on bail making the same argument as he does in his present petition. The district court

denied his motion because he was represented by counsel. Because Watson’s petition

functionally seeks to appeal the district court’s order denying his motion for release on bail,

the relief sought by Watson is not available by way of mandamus. See In re Lockheed

Martin Corp., 503 F.3d at 353. Accordingly, we deny the petition for writ of mandamus.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                         PETITION DENIED



                                              2